EXHIBIT 10.3
 
FORM OF AMENDMENT NO. 1 TO


SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 to the Securities Purchase Agreement (this “Amendment”) is
made as of May __, 2014, by and among Armada Oil, Inc., a Nevada corporation
(the “Company”), and the buyer(s) set forth on the signature pages affixed to
the Securities Purchase Agreement (collectively, the “Purchasers”), and amends
certain provisions of that certain Securities Purchase Agreement, dated as of
March 29, 2013 (hereinafter referred to as the “Purchase
Agreement”).  Capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Purchase Agreement.


WHEREAS, the Purchasers have purchased Notes under the Purchase Agreement with
an original maturity date of May 30, 2014 (the “Maturity Date”) and have each,
by amendment to the Notes, agreed to extend the Maturity Date to May 30, 2015;
and


WHEREAS; as partial consideration for the extension of the Maturity Date, the
Company has agreed, by amendment to the Warrants, to reduce the exercise price
of the Warrants issued pursuant to Section 2.2(i) of the Purchase Agreement to
$0.30 per share;


NOW THEREFORE, in consideration of the premises and the agreements herein
contained and intending to be legally bound hereby, the parties hereto, hereby
further agree as follows


1. Additional Warrant.  The Company shall issue to each of the Purchasers
additional Series D Common Stock Purchase Warrants (the “Additional Warrants”)
to purchase up to a number of shares of Common Stock equal to 100% of the
quotient of each of the Purchasers’ Subscription Amount divided by $1.00, with
an exercise price equal to $0.30 per share, subject to adjustment as provided
therein.  Each of the Additional Warrants shall be exercisable for a period of
five years from the date hereof.
 
2. Affirmation.  Except to the extent modified hereby, the Purchase Agreement
remains in full force and effect.
 
3. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which may be executed by less than all of the parties and all of which shall
together be deemed to be a single instrument enforceable against the
parties.  The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes.  Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 



IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Amendment No. 1 to the
Securities Purchase Agreement as of the date first above written.


If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

           
Print Name(s)
 
Social Security Number(s)
           
Signature(s) of Subscriber(s)
 
Signature
           
Date
 
Address

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:
 

               
Name of Partnership, Corporation, Limited Liability Company or Trust
 
Federal Taxpayer Identification Number
         
By:
       
Name:
Title:
 
State of Organization
         
Date
 
Address
         
 
ARMADA OIL, INC.
 
           
By:
     
Name:  Randy M. Griffin
Title:    Chief Executive Officer


